           Case 7:19-cv-08447-PMH Document 38 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOS L. DINKINS,
                            Plaintiff,                         ORDER

                     -against-                                 19-CV-08447 (PMH)
THE STATE OF NEW YORK, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held a telephonic status conference on October 14, 2020. Plaintiff, proceeding

pro se, and counsel for Defendant Michael Samora appeared. Plaintiff represented that he did not

wish to depose Defendant Samora and has waived his right to do so. Defendant Samora was

granted leave to depose Plaintiff on or before November 13, 2020 by remote means at Defendant’s

expense. No further extensions will be granted.

         On or before November 20, 2020, the parties shall each file a letter with the Court advising

as to whether they intend to move for summary judgment.

         The Clerk is respectfully directed to mail a copy of this Order to Plaintiff.



                                                    SO ORDERED:

Dated:     New York, New York
           October 14, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge
